FULMER, Judge.
The defendant appeals his convictions and sentence for several burglary and theft charges. We affirm the convictions, but reverse and remand for resentencing.
We find no merit in the defendant’s argument that the trial court should have suppressed statements which the defendant made to law enforcement officers after waiving his Miranda rights. The court correctly determined that the waiver of rights was made voluntarily and intelligently.
The defendant was sentenced as an adult, although he was a juvenile at the time each of the offenses was committed. On appeal the defendant contends, and the state concedes, that the trial court did not follow the procedures required by section 39.059(7), Florida Statutes (1993). See Sirmons v. State, 620 So.2d 1249 (Fla.1993); Croskey v. State, 601 So.2d 1326 (Fla. 2d DCA 1992).
Accordingly, the sentence is reversed, and the case is remanded for resentencing. On remand, the court may again impose adult sanctions if the proper procedure is followed.
RYDER, A.C.J., and PATTERSON, J., concur.